Citation Nr: 1808400	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 VA examination report, the VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD. She further concluded  that there was no evidence to suggest that the Veteran's currently diagnosed depressive disorder or cognitive disorder (frontotemporal dementia) were related to military service making it less likely as not related to military service.  The Board finds that this latter opinion regarding the Veteran's depressive disorder and cognitive disorder is incomplete as it failed to provide an adequate rationale with which a decision can be based.  Therefore, an addendum medical opinion must be requested.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any all outstanding pertinent VA treatment records.

2.  Then, forward the claims file to the VA examiner who provided the December 2012 VA PTSD examination,  if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of any diagnosed psychiatric disorder, to include depressive disorder and cognitive disorder (frontotemporal dementia).  A new examination should be scheduled only if the examiner finds that such is warranted to provide the opinion requested below.  After reviewing the entire record, the examiner should address the following:

Is at least as likely as not that any diagnosed acquired psychiatric disorder, to include depressive disorder and cognitive disorder (frontotemporal dementia) was incurred in or caused by the Veteran's active military service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  If the examiner concludes that an opinion cannot be offered without resorting to speculation, it should be indicated and he or she should explain why an opinion cannot be reached. 

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




